DETAILED ACTION
Applicant’s response, filed 05 Nov. 2020, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 Nov. 2020 has been entered.

Status of Claims
Claim 21 is newly added.
Claims 1-21 are pending.
Claims 1-21 are rejected.
Claims 1, 5, 8-12, and 19-20 are objected to.

Claim Objections
Claims 1, 5, 8-12, and 19-20
Claims 1 and 19 recite “a plurality of glucose profiles, each of the glucose profiles comprising a plurality of glucose values assigned to one of the plurality of sample times” in lines 11-3 and 7-8, respectively. To clarify the plurality of glucose values in each glucose profile are not assigned to a single sample time of the plurality of sample times, the limitation should be amended to recite “… comprising a plurality of glucose values each assigned to one of the plurality of sample times”.
Claims 5, 9, 11, and 12 recite “… in the curve representing at least one of the minimum glucose value and the maximum glucose value”. Given independent claim 1 recites “providing first display signals representing at least one of the minimum glucose value and the maximum glucose value for the selected group or each of the plurality of sample times in the form of a curve”, to clarify the contents of the curve, claims 5, 9, 11, and 12 should be amended to recite “… in the curve representing at least one of the minimum glucose value and the maximum glucose value for the selected group or each of the plurality of sample times”.
Claims 8 and 10 recite “determine an ambulatory glucose profile for the plurality of glucose profiles of the plurality of glucose profiles” in lines 3-4. To remove redundant language, the claims should be amended to recite “determine an ambulatory glucose profile for the plurality of glucose profiles”, removing the redundant “of the plurality of glucose profiles”.
Claim 20 recites “a nontransitory computer readable storage medium”, which is a grammatical error and should recite “a non-transitory computer readable storage medium”.
Appropriate correction is required.

Duplicate Claims Warning
Applicant is advised that should claim 3 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
Claims 4, 8, 10, and 21 recite “ambulatory glucose profile”. Applicant’s specification at para. [0005]-[0006] defines the ambulatory glucose profile to comprise glucose monitoring data collected over multiple days plotted as if they occurred over a 24 hour period. 
Claim 20 recites “A computer program product, stored on a nontransitory computer readable storage medium, wherein the computer program product configures a processor to perform the method according to claim 19…”.  Accordingly, claim 20 is interpreted to be drawn to a product of a non-transitory computer readable storage medium storing a computer program product (e.g. software/instructions) that configure a processor to perform the method of claim 19.
Claim 21 recites “wherein the ambulatory glucose profile represented by the first display signals consists entirely of percentile curves for glucose values” in lines 1-2. When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. See MPEP 2111.03. Therefore, while the ambulatory glucose profile represented by the first display signals is closed to unrecited elements, other graphical elements (e.g. other than the percentile curves) are not precluded from the claims. 
Claim 21 recites “the graphical representation of glucose monitoring data on the display device is limited to the at least one of a minimum glucose value…”. The phrase “…is limited to” is 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and/or necessitated by claim amendment.
Independent claims 1 and 19, and claims dependent therefrom, are indefinite for recitation of “determining at least one of a minimum glucose value and a maximum glucose value for a selected group or each of the plurality of sample times”. It’s unclear if the at least one of a minimum glucose value and a maximum glucose value is intended to be determined for each sample time within the selected group of sample times, or if a single minimum and/or maximum value is determined across the selected group of sample times. As such the metes and bounds of the claim are unclear. For purpose of examination, the minimum and/or maximum will be interpreted to be determined from each of the sample times in the selected group of sample times, or for each of the plurality of sample times. If Applicant intends for the minimum/maximum value to be determined for each sample time within the selected group of sample times, the claim should be amended to recite “determining at least one of a minimum glucose value and a maximum glucose value for each of a selected group of sample times or each of the plurality of samples”. Dependent claims should be amended accordingly.
Claims 2-3 and 7, and claims dependent therefrom, are indefinite for recitation of “wherein the machine readable instructions cause the data processing device to provide continuous/discontinuous first display signals…”. Independent claim 1, from which claims 2-3 and provide first display signals representing at least one of the….”. It’s unclear if Applicant intends the limitation recited in dependent claims 2-3 and 7 to further limit the first display signals provided in independent claim 1 to be either continuous (for claim 2) or discontinuous (for claims 3 and 7), or if the “continuous/discontinuous first display signals” are intended to be different display signals than the first display signals provided in independent claim 1. As such, the metes and bounds of the claim are unclear. For purpose of examination, the first display signals representing a continuous/discontinuous curve recited in claims 2-3 and 7 is interpreted to be either further limit the first display signals in claim 1 or be different first display signals. If Applicant intends to further limit the first display signals provided in independent claim 1, then claims 2-3 and 7 should be amended to recite “The system according to claim 1, wherein the first display signals represent a continuous/discontinuous curve for at least one of the minimum glucose value….”.
Dependent claim 18 is indefinite for recitation of “wherein the machine readable instructions cause the data processing device to receive continuous glucose monitoring data
Claim 21 is indefinite for recitation of “…wherein the graphical representation of glucose monitoring data on the display device is limited to….”. Independent claim 1, from which claim 21 ultimately depends, recites “… display a first graphical representation according to the first display signals on the display device.” in the last line of the claim. Similarly, claim 10, from which claim 21 depends, recites “provide the first display signals representing the ambulatory glucose profile”. As, such it’s unclear if “the graphical representation of glucose monitoring data on the display device” is interpreted to refer to the first graphical representation on the display device, as in claims 1 and 10.  If the graphical representation of glucose monitoring data is not intended to be the same as the first graphical representation, then there is insufficient antecedent basis of “the graphical representation of glucose monitoring data” in the claims, because a graphical representation of glucose monitoring data is not recited in independent claim 1, or claims 10-11, from which claim 21 depend. Therefore, the metes and bounds of the claim are unclear. For purpose of examination, “the graphical representation of glucose monitoring data” is interpreted to refer to the “first graphical representation”; as such, the first graphical representation (i.e. according to the first display signals) is interpreted to consist of the at least one of a minimum glucose value and a maximum glucose value represented by the first display signals and the ambulatory glucose profile represented by the first display signals. However, other graphical representations (e.g. second graphical representations) are not precluded from being displayed on the display device.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 19 being representative) is directed to a system and method for analyzing glucose monitoring data. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 1 and 19 recite the following steps which fall under the mathematical concepts, mental processes, and/or certain methods of organizing human activity groupings of abstract ideas:
for the plurality of glucose profiles, determine/determining at least one of a minimum glucose value and a maximum glucose value for a selected group or each of the plurality of sample times; and
provide/providing first display signals representing at least one of the minimum glucose value and the maximum glucose value for the selected group or each of the plurality of sample times in the form of a curve.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this case, determining at least one of a minimum glucose value and a maximum glucose for each of the plurality of sample times involves analyzing the glucose values at each sample time to determine either the highest or lowest value, which amounts to a mere analysis of data that can be practically performed in the mind. Furthermore, providing first display signals representing the minimum or maximum glucose value for each sample time in the form of the curve involves generating display signals by taking the determined minimum or maximum glucose value and putting it in the form of a curve (e.g. by drawing), which can be practically performed in the mind or with pen and paper; this position is supported by Applicant’s specification at para. [0052[-[0053] which discloses that the display signals are generated before being outputted and displayed. That is, other than reciting the steps are carried out by a processor in claim 1, nothing in the claims precludes the steps from being practically performed in the mind or with pen and paper.
Dependent claims 2-17 and 21 further recite an abstract idea. Dependent claims 2-3 and 7 further recite the mental process of providing continuous or discontinuous first display signals representing a continuous or discontinuous, respectively, curve. Dependent claims 4, 8, and 10 further recite the mental process of determining an ambulatory glucose profile for the plurality of glucose values of the plurality of glucose values and providing first display signals that represent the ambulatory glucose profile. Dependent claims 5, 9, and 11-12 further recite the mental process of substituting a minimum or maximum glucose value by a pre-determined low or high glucose value, respectively, if the minimum or maximum glucose value is higher or lower than the predetermined low or high glucose value, respectively. Dependent claims 6 and 13 further recite [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Dependent claims 2-5 and 7-12 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 19 include:
a data processing device;
a display device;
receive/receiving glucose monitoring data, the glucose monitoring data: indicating a glucose level sampled from a bodily fluid of a person at a plurality of sample times over a measurement time period in a glucose level measurement; and comprising a plurality of glucose profiles, each of the glucose profiles comprising a plurality of glucose values assigned to one of the plurality of sample times;
output/outputting the first display signals to the display device (i.e. data output); and
display/displaying a first graphical representation according to the first display signals on the display device.
The additional elements of dependent claims 6 and 13 include:
output the second display signals to the display device (i.e. data output); and
display a second graphical representation according to the second display signals on the display device.
The additional elements of dependent claims 14 and 16 include:
output the third display signals to the display device (i.e. data output); and
display a third graphical representation according to the third display signals on the display device.
The additional element of claims 15 and 17 include:
output the fourth display signals via the output device to the display device; and
display a fourth graphical representation according to the fourth display signals on the display device.
The additional element of claim 18 includes:
receive continuous glucose monitoring data via the input device, the continuous glucose monitoring data indicating a glucose level sampled for the person in the bodily fluid at the plurality of sample times over a measurement time period in a continuous glucose level measurement (i.e. data input).
The additional element of claim 20 includes:
a nontransitory computer readable storage medium.
The additional element of claim 21 includes:
wherein the graphical representation of glucose monitoring data on the display device is limited to the at least one of a minimum glucose value and a maximum glucose value represented by the first display signals and the ambulatory glucose profile represented by the first display signals (i.e. displaying data).
The additional elements of claims 1, 6, and 13-21 of a processor, display device, a non-transitory computer readable storage medium, data input, data output, and displaying data are generic computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. Furthermore, outputting and displaying the glucose monitoring data only serves to output data generated by the recited judicial exception, which amounts to insignificant extra-solution activity, and does not integrate the recited judicial exception into a practical application. 	
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 2-12 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Dependent claims 2-5 and 7-12 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 19 include:
a data processing device;
a display device;
receive/receiving glucose monitoring data, the glucose monitoring data: indicating a glucose level sampled from a bodily fluid of a person at a plurality of sample times over a measurement time period in a glucose level measurement; and comprising a plurality of 
output/outputting the first display signals to the display device (i.e. data output); and
display/displaying a first graphical representation according to the first display signals on the display device.
The additional elements of dependent claims 6 and 13 include:
output the second display signals to the display device (i.e. data output); and
display a second graphical representation according to the second display signals on the display device.
The additional elements of dependent claims 14 and 16 include:
output the third display signals to the display device (i.e. data output); and
display a third graphical representation according to the third display signals on the display device.
The additional element of claims 15 and 17 include:
output the fourth display signals via the output device to the display device; and
display a fourth graphical representation according to the fourth display signals on the display device.
The additional element of claim 18 includes:
receive continuous glucose monitoring data via the input device, the continuous glucose monitoring data indicating a glucose level sampled for the person in the bodily fluid at the plurality of sample times over a measurement time period in a continuous glucose level measurement (i.e. data input).
The additional element of claim 20 includes:
A nontransitory computer readable storage medium.
The additional element of claim 21 includes:
wherein the graphical representation of glucose monitoring data on the display device is limited to the at least one of a minimum glucose value and a maximum glucose value represented by the first display signals and the ambulatory glucose profile represented by the first display signals (i.e. displaying data).
The additional elements of claims 1, 6, and 13-21 of a processor, display device, a non-transitory computer readable storage medium, data input, data output, and displaying data are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the additional elements, when considered alone and in combination, is not sufficient to amount to significantly more than the judicial exception. 
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 05 Nov. 2020 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant remarks that displaying a graphical representation of glucose monitoring data is well-understood, routine, and conventional is an incorrect conclusion because the particular display of data called for by the claims of the present invention is not well-understood, routine, and conventional, but is a unique and advantageous selection of data that is distinguishable over what is found in the prior art (Applicant’s remarks at pg. 11, para. 7 to pg. 12, para. 2).
This argument is not persuasive. When determining whether a claim amounts to significantly more than the recited judicial exception in Step 2B, whether claims recite an additional element of combination of additional elements that are not well-understood, routine, and conventional is considered. See MPEP 2106.05(d). The selection of data that is subsequently displayed by a computer is part of the recited judicial exception (e.g. determining at least one of a minimum or maximum glucose value) and is not an additional element. Accordingly, the content of the data that is displayed is not an additional element, and therefore is not evaluated in Step 2B to determine of the additional element(s) are well-understood, routine, or conventional. Instead, only whether the step of displaying data (in addition to other additional elements recited in the claims) is well-understood, routine, and conventional is determined. As discussed above, the courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. Therefore, displaying glucose monitoring data is not sufficient to amount to significantly more than the recited juridical exception.

Claim Rejections - 35 USC § 103
The rejection of claims 1-4, 6-8, 10, and 13-20 under 35 U.S.C. 103 as being unpatentable over Matthaei (Br J Diabetes Vasc Dis, 14(148), pages 148-152, Pub. Date: 2004) in view of the Freestyle Navigator II (FreeStyle Navigator II Continuous Glucose Monitoring System: User’s 
The rejection of claims 5, 9, and 11-12 under 35 U.S.C. 103 as being unpatentable over Matthaei in view of Freestyle Navigator II User Manual, as applied to claims 1-4, 6-8, 10, and 13-20 above, and further in view of Clarke (Diabetes Technology & Therapeutics, 11(1), pages S-45 to S-54, Pub. Date: 2009) in the Office action mailed 06 May 2020 has been withdrawn in view of amendments received 05 Nov. 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, and 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Matthaei (Assessing the value of the Ambulatory Glucose Profile in clinical practice, 2004, Br J Diabetes Vasc Dis, 14(148), pg. 148-152; previously cited) in view of the Freestyle Navigator II (FreeStyle Navigator II Continuous Glucose Monitoring System: User’s Manual, Abbott, pages 1-36, Pub. Date Jan. 07, 2015; previously cited), and Pernick (Personal Computer Programs to Assist with Self-Monitoring of Blood Glucose and Self-Adjustment of Insulin Dosage, 1986, Diabetes Care, pg. 61-69; newly cited). This rejection is newly recited and necessitated by claim amendment. 
Regarding claims 1 and 19, Matthaei shows a method for assessing the values of ambulatory glucose profiles which comprises the following steps: 
Matthaei shows receiving glucose monitoring data via a FreeStyle Navigator II (i.e. an input device) (pg. 150, col. 1, Methods). Matthaei further shows the glucose monitoring data indicates a glucose level of a bodily fluid of a person at a plurality of sample times over a measurement time period (Figure 1 and pg. 150, col. 1, Par. 2) and comprises a plurality of glucose profiles, each comprising a plurality of glucose values assigned to one of the plurality of sample time
(Figure 1; pg. 148, col. 2, Par. 3 to pg. 149, col. 1, Par. 1).
Matthaei shows providing and displaying first display signals representing percentile curves of the glucose monitoring data (Figure 1 4. Hourly decile lines are added to complete the AGP, 4; Figure 2). 
Regarding claims 4 and 10, Matthaei shows determining an ambulatory glucose profile (Figure 1, 4. Hourly decile lines are added to complete the AGP) for the plurality of glucose values of the glucose profiles (pg. 148, col. 2, Par. 3; Figure 1), and displaying the ambulatory glucose profiles (Figure 1).
Regarding claims 5, 11, and 12, the broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. In this case, the claims require substituting, for one or more sample times in the curve representing at least one 
Regarding claims 6 and 13, Matthaei shows displaying the 25th and 75th percentiles representing the plurality of glucose profiles (i.e. a second graphical representation) (Figure 1-2), which is necessarily according to second display signals and on a display device, and requires providing and outputting second display signals representing the plurality of glucose profiles, as discussed above.
Regarding claims 14 and 16, Matthaei shows displaying the a threshold target value (i.e. a third graphical representation (Figure 1; “Low episodes < 2.8 mmol/L”), which is necessarily according to third and second display signals, for claims 14 and 16 respectively, and on a display device, and requires providing and outputting the third and second display signals representing the plurality of glucose profiles, as discussed above.
Regarding claims 15 and 17
Regarding claim 18, Matthaei shows that the data received is continuous glucose monitoring data (Abstract; pg. 150, Methods), indicating a blood glucose level for a person at a plurality of sample times (Figure 1) over a measurement time period (pg. 150, Methods “14 days of continuous data per patient”).
Regarding claim 20, Matthaei shows that the above method was performed by software (i.e. a computer program product) (pg. 150, Methods; Abstract).
Regarding claim 21, Matthaei shows the ambulatory glucose profile represented by the first display signals consists of percentile curves of glucose values (Figure 2).

Matthaei does not show the following limitations:
Regarding claims 1 and 19, Matthaei does not show determining at least one of a minimum glucose value and a maximum glucose value for each of a selected group of sample times or each of the plurality of sample times. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Pernick et al.
Further regarding claims 1, 2, 19, and 21, Matthaei does now show the first display signals represent at least one of the minimum glucose value and the maximum glucose values, as recited in claims 1 and 19, or that the first display signals represent a continuous curve for at least one of the minimum glucose value and the maximum glucose value for each of the selected group or each of the plurality of sample times, as recited in claim 2, or that the first display signals is limited to the at least one of a minimum glucose value and a maximum glucose value represented by the first display signals (in addition to the ambulatory glucose profile of percentile curves). However, these limitations were obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, as shown by Pernick et al.
Further regarding claims 1 and 19, Matthaei does not explicitly show a data processing device configured to output display signals to display device. However, Matthaei suggests these limitations by using the Freestyle Navigator II system for displaying and transmitting the 10th and 
Regarding claim 15, Matthaei does not explicitly show that the target range is provided by fourth display signals (i.e. plotted with the first, second, and third graphical representations). However, Matthaei suggest this limitation by graphically displaying multiple signals and boundary/threshold regions simultaneously (Figures 1 and 2). 
Regarding claim 20, Matthaei does not show a non-transitory computer readable storage medium storing instructions for performing the method. However, Matthaei shows the method was performed by software (pg. 150, col. 1, para. 2), which necessarily requires a non-transitory computer readable storage medium for storing the software. Furthermore, the courts have found that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
Regarding claims 1, 2, 19, and 21, Pernick et al. shows a method for monitoring blood glucose data (Abstract), which includes creating a plot of glucose values by time of day based on glucose profiles from multiple days (Figure 3(A)), including the range (i.e. 0th and 100th percentiles), median, and 25th and 75th percentiles for each time (pg. 63, col. 1, #(13); Figure 3d). Pernick et al. further shows the graphic display allows users to detect outliers and errors in data entry (pg. 67, col. 1, para. 1).
Further regarding claims 1 and 19, Freestyle Navigator II (User Manual) shows that the Freestyle Navigator II system explicitly includes a display (pg. 5), and a receiver that processes data from a transmitter (pg. 3-4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the method shown by Matthaei, to have determined at least one of a minimum or maximum glucose value for each of the plurality of sample times, as 
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the first display signals shown by Matthaei to have represented at least one of the minimum glucose value and the maximum glucose value for each of the selected group or plurality of sample times in the form of a curve (i.e. included 0th and 100th percentile curves) because Pernick et al. shows displaying percentiles, including 0th and 100th percentiles (i.e. a minimum and maximum) for each sample time in a day  (FIG. 3(D)), and Matthaei shows displaying 10th, 25th, 50th, 75th, and 90th percentile curves (i.e. an ambulatory glucose profile consisting of percentile curves) across a plurality of sample times in a day. The motivation would have been applying a known technique (i.e. the 0th and 100th percentile data of Pernick et al) to a known product (i.e. the display of Matthaei comprising continuous  10th, 25th, 50th, 75th, and 90th percentile curves of the ambulatory glucose profile) to obtain the predictable result of continuous first display signals representing the minimum glucose value and/or the maximum glucose value for each of the sample times in the form of a continuous percentile curve, as recited in claims 1-2 and 19, and a first graphical representation of the ambulatory glucose profile consisting of percentile curves and the minimum glucose value and/or maximum glucose values (i.e. the 0th and 100th percentiles), as recited in claim 21, yielding an improved display capable of detecting outliers, as shown by Pernick et al. (pg. 68, col. 1, para. 1).
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the display shown by Matthaei, to have displayed the target range on the sample display as the other three graphical representations (i.e. the first display signals, the second display signals representing the plurality of glucose profiles, and the third display signals representing a glucose threshold) because 
It would have been further prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Matthaei to have used a data processing device configured to output display signals to a display device (pg. 5), as shown by Freestyle Navigator II (User Manual). The motivation would have been combining prior art elements (i.e. the processor and display of Freestyle Navigator II and the method of Matthaei) according to known methods to yield the predictable result of performing the method via a processor and displaying results on a display. Therefore, the invention is prima facie obvious.

Claims 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Matthaei in view of the Freestyle Navigator II User Manual and Pernick et al., as applied to claim 1 above, and further in view of Mazze et al. (Ambulatory Glucose Profile: Representation of Verified Self-Monitored Blood Glucose data, 1987, Diabetes Care, 10(1), pg. 111-117; newly cited.) This rejection is newly recited and necessitated by claim amendment. 
Regarding claim 8, Matthaei shows determining an ambulatory glucose profile for the glucose values of the glucose profiles (pg. 150, Methods; Figure 1), and displaying both the discontinuous curve and the ambulatory glucose profile (Figure 1, 4. Hourly decile lines are added to complete the AGP).
Regarding claim 9, the broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. As discussed above, Matthaei shows plotting glucose data in the form of ambulatory glucose profiles based on 

Matthaei in view of the Freestyle Navigator II User Manual and Pernick et al., as applied to claim 1 above, does not show the following limitation:
Regarding claims 3 and 7, Matthaei in view of Freestyle Navigator II User Manual and Pernick et al., as applied to claim 1 above, does not show providing discontinuous first display signals representing a discontinuous curve provided with separated curve segments for the at least one of the minimum glucose value and the maximum glucose value for the selected group or each of the plurality of sample times. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Mazze et al.
Regarding claims 3 and 7, Mazze et al. discloses a method for representing self-monitored blood glucose (SMBG) data (Abstract), which includes plotting an ambulatory glucose profile comprising discontinuous percentile curves, each with separated curve segments (Figure 1; pg. 113, col. 1, para. 2). Mazze et al. further shows the gaps in the percentile curves are due to time periods in which there is a low frequency of observation, such as when sleeping (Figure 1; pg. 113, col. 2, para. 2).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the first display signals representing the at least one of the minimum glucose value and the maximum glucose value for the selected group or each of the plurality of sample times made obvious by Matthaei in view of Freestyle Navigator II User Manual and Pernick et al., as applied to claim 1 above, to have provided discontinuous first display signals representing a discontinuous curve provided with separated curve segments for the at least one of the minimum glucose value and the maximum glucose prima facie obvious.

Response to Arguments
Applicant's arguments filed 05 Nov. 2020 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that the display of the 10th percentile and 90th percentile curves by Matthaei does not amount to determining at least one of a minimum glucose value and a maximum glucose value, and providing display signals representing the same because the 10th percentile is not a minimum and the 90th percentile is not a maximum (Applicant’s remarks at pg. 8, para. 3). Applicant further remarks that Examiner argues that Matthaei shows determining and plotting the minimum glucose value for the sample times, pointing to the “low episodes” of FIG. 1; however, claim 1 now calls for providing first display signals representing at least one of the minimum glucose value and the maximum glucose value for the sample times in the form of a curve, whereas Matthaei depicts the minimum glucose values using isolated triangle points and further only depict low episodes less than 2.8 mmol/L, rather than a minimum value (Applicant’s remarks at pg. 8, para. 4 to pg. 9, para. 4).
This argument is not persuasive because it does not take into account the newly cited reference, Pernick et al., which is used to show and/or make obvious the feature of determining a minimum and/or maximum value for the sample times and plotting them in the form of a curve, as discussed above.

Applicant remarks that regarding claims 19 and 20, they are both patentable over the cited references for the same reasons set forth above with regard to claim 1 (Applicant’s remarks at pg. 9, para. 6). 
This argument is not persuasive for the same reasons discussed above for claim 1.

Applicant remarks that as amended, claims 5, 9, 11, and 12 call for substituting, for one or more sample times in the curve representing at least one of the minimum glucose value and the maximum glucose value, whereas Clarke superimposes colored squares on the chart and does not show substitution of curves, and that the boxes in Clarke do not represent actual glucose values that can be substituted in a curve (Applicant’s remarks at pg. 10, para. 1 to pg. 11, para. 1). 
This argument is not persuasive because Clarke is not used in the above rejection. As discussed above, the broadest reasonable interpretation of the step of substituting glucose values if a particular condition is met only requires structure for performing the function should the condition occur, which is shown by Matthaei, but does not require performing the substituting function.

Applicant remarks the subject matter of claim 21 further distinguishes the claims over the recited references (Applicant’s remarks at pg. 11, para. 3-5).
This argument is not persuasive because it does not take into account the newly cited reference, Pernick et al.

Double Patenting
The provisional rejection of claims 1-3, 7, and 18-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 and 20 of copending Application No. 15/444,957 in the Office action mailed 24 Nov. 2020 has been withdrawn in view of claim 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631